Exhibit 10.2

CALGON CARBON CORPORATION

1999 NON-EMPLOYEE DIRECTORS’

PHANTOM STOCK UNIT PLAN

(as amended through September 13, 2005)

The purposes of the 1999 Non-Employee Directors’ Phantom Stock Unit Plan (the
“Plan”) are to promote the long-term success of Calgon Carbon Corporation (the
“Company”) and its Subsidiaries by creating a mutuality of interests between the
non-employee Directors and the stockholders of the Company, to provide an
additional inducement for such Directors to remain with the Company and to
provide a means through which the Company may attract able persons to serve as
Directors of the Company.

SECTION 1

Administration

The Plan shall be administered the Board of Directors of the Company (the
“Board”). The Board may delegate some or all of its duties hereunder to a
Committee appointed by the Board. The Board shall interpret the Plan and
prescribe such rules, regulations and procedures in connection with the
operations of the Plan as it shall deem to be necessary and advisable for the
administration of the Plan consistent with the purposes of the Plan. All
questions of interpretation and application of the Plan, or as to Units (as
defined in Section 3 below) granted under the Plan, shall be subject to the
determination of the Board, which shall be final and binding.

Notwithstanding the above, the selection of the Directors to whom Units are to
be granted, the timing of such grants, the number of Units to be granted
(including the dollar value used to calculate the Units to be granted), the time
at which the Units may be exercised and the term of any Units shall be as
hereinafter provided, and the Board shall have no discretion as to such matters
unless and until the Plan is amended in accordance with the Plan.

SECTION 2

Units Available under the Plan

The aggregate number of Units (as defined in Section 3 below) which may be
granted under the Plan is 1,000,000 Units, subject to adjustment and
substitution as set forth in Section 7. If any Units granted under the Plan are
cancelled by mutual consent or terminate or expire for any reason without having



--------------------------------------------------------------------------------

been exercised in full, such number of Units shall again be available for
purposes of the Plan.

SECTION 3

Eligibility and Grant of Phantom Stock Units

On the first business day following the day of each annual meeting of the
stockholders of the Company, each person who is then a member of the Board and
who is not then an employee of the Company or any of its subsidiaries (a
“non-employee Director”) shall automatically and without further action by the
Board be granted a number of phantom stock units (a “Unit” or “Units”) equal to
$7,000 divided by the Fair Market Value (as defined in Section 5(H) below) of a
share of Common Stock, $.01 par value, of the Company on such date, with
fractional interests rounded up to the next whole share.

On the day that each person who was not prior thereto a member of the Board and
who is not then an employee of the Company or any of its subsidiaries is elected
to the Board, other than such person being elected at an Annual Meeting of the
Company (the “Join Date”), such person shall automatically and without further
action by the Board by granted a number of Units equal to the Prorated Amount
(as defined below) divided by the Fair Market Value of a share of Common Stock
of the Company on such Join Date, with fractional interests rounded up to the
next whole share. “Prorated Amount” shall mean (i) $1,750 if the Join Date is in
January, February, March or April, (ii) $3,500 if the Join Date is in October,
November or December; (iii) $5,250 if the Join Date is in July, August or
September; and (iv) $7,000 if the Join Date is in May or June.

SECTION 4

Value of Units

A Unit shall evidence the right to receive an amount equal to the Fair Market
Value (as defined in Section 5(H) below) of a share of Common Stock as of a
specified date or as of the date of occurrence of a specified event.

SECTION 5

Terms and Conditions of Units

Units granted under the Plan shall be subject to the following terms and
conditions:

(A) Units shall fully vest on the date of grant.

 

– 2 –



--------------------------------------------------------------------------------

(B) Upon exercise of a Unit by a grantee, such grantee shall be entitled to be
paid cash equal to the Fair Market Value (as defined in Section 5(H) below) of a
share of Common Stock on the date of exercise, multiplied by the number of Units
exercised. All Unit exercises shall be settled in cash and not in Common Stock
of the Company. Amounts due upon any exercises of Units shall be paid by the
Company in full on or before 30 days from the date of separation from service
(as defined in Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)).

(C) Units shall only be exercisable, and shall automatically be exercised, upon
a non-employee Director’s separation from service on the Board, whether due to
death, disability, removal, resignation, failure to stand for re-election,
failure to be re-elected or otherwise.

(D) All calculations to be performed under this Plan shall be done by the Board
or its designees, in its discretion, whose determination shall be final and
binding, absent manifest error.

(E) Except as may be required by law, the grantee shall not have the right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate or
encumber (except upon death, by Will or if the grantee dies intestate, by the
laws of descent and distribution of the state of domicile of the grantee at the
time of death) any amount that is or may be payable hereunder, including in
respect of any liability of a grantee for alimony or other payments for the
support of a spouse, former spouse, child or other dependent, prior to actually
being received by the grantee hereunder, nor shall the grantee’s rights to
payments under the Plan be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the grantee or to the debts, contracts, liabilities, engagements,
or torts of the grantee, or transfer by operation of law in the event of
bankruptcy or insolvency of the grantee, or any legal process. All Units shall
be exercisable during the lifetime of the grantee only by the grantee.

(F) All Units shall be confirmed by an agreement, or an amendment thereto, which
shall be executed on behalf of the Company by the Chief Executive Officer (if
other than the President), the President or any Vice President and by

 

– 3 –



--------------------------------------------------------------------------------

the grantee. The provisions of such agreements, or amendments thereto, need not
be identical.

(G) The obligation of the Company to grant or honor the exercise of Units under
the Plan shall be subject to (i) the effectiveness of a registration statement
under the Securities Act of 1933, as amended, with respect to such shares, if
deemed necessary or appropriate by counsel for the Company, and (ii) all other
applicable laws, regulations, rules and orders which may then be in effect.

(H) Fair market value of the Common Stock shall be the mean between the
following prices, as applicable, for the date as of which fair market value is
to be determined as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon):
(a) if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date, (b) if the Common Stock is
not listed on such exchange, the highest and lowest sales prices per share of
Common Stock for such date on (or on any composite index including) the
principal United States securities exchange registered under the Securities
Exchange Act of 1934 (the “1934 Act”) on which the Common Stock is listed, or
(c) if the Common Stock is not listed on any such exchange, the highest and
lowest sales prices per share of the Common Stock for such date on the National
Association of Securities Dealers Automated Quotations System or any successor
system then in use (“NASDAQ”). If there are no such sale price quotations for
the date as of which fair market value is to be determined but there are such
sale price quotations within a reasonable period both before and after such
date, then fair market value shall be determined by taking a weighted average of
the means between the highest and lowest sales prices per share of the Common
Stock as so quoted on the nearest date before and the nearest date after the
date as of which fair market value is to be determined. The average should be
weighted inversely by the respective numbers of trading days between the selling
dates and the date as of which fair market value is to be determined. If there
are no such sale price quotations on or within a reasonable period both before
and after the date as of which fair market value is to be determined, then fair
market value of the Common Stock shall be the mean between the bona fide bid and
asked prices per share of Common Stock as so quoted for such date on NASDAQ, or
if none, the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the

 

– 4 –



--------------------------------------------------------------------------------

nearest trading date after the date as of which fair market value is to be
determined, if both such dates are within a reasonable period. The average is to
be determined in the manner described above in this Section 5(H). If the fair
market value of the Common Stock cannot be determined on the basis previously
set forth in this Section 5(H) for the date as of which fair market value is to
be determined, the Committee shall in good faith determine the fair market value
of the Common Stock on such date. Fair market value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse.

(I) If Units are outstanding as of the record date for determination of the
stockholders of the Company entitled to receive a cash dividend on its
outstanding shares of Common Stock, on the date of payment of the dividend or
distribution to holders of the Common Stock, each Unit Account shall be credited
with a number of shares of Common Stock (including fractional shares) equal to
the number of shares of Common Stock that had been credited to such Unit Account
on the date fixed for determining the stockholders entitled to receive such
dividend or distribution multiplied by the amount of the dividend or
distribution paid per share of Common Stock divided by the Fair Market Value of
one share of the Common Stock, as defined in Section 5(H) hereof, on the date on
which the dividend or distribution is paid. If the dividend or distribution is
not paid in cash but is paid in property other than Common Stock, the amount of
the dividend or distribution shall equal the fair market value of the property
on the date on which the dividend or distribution is paid. All Units which are
credited from dividends shall be paid in cash upon a grantee’s separation from
service as director at the same time payment is made under Section 5(B) of the
Plan.

Subject to the foregoing provisions of this Section 5 and the other provisions
of the Plan, Units granted under the Plan shall be subject to such restrictions
and other terms and conditions, if any, as shall be determined, in its
discretion, by the Board and set forth in the agreement referred to in
Section 5(F), or an amendment thereto.

SECTION 6

Nature of Units

Units are not shares of the Company. Units do not have any voting or liquidation
rights. A grantee will have no

 

– 5 –



--------------------------------------------------------------------------------

rights of a stockholder of the Company with respect to any Units. Except as
provided in Section 7 below, a grantee shall have no rights by reason of any
issue by the Company of stock of any class or securities convertible into stock
of any class, any subdivision or consolidation of shares of stock of any class,
the payment of any stock dividend or any other increase or decrease in the
number of shares of stock of any class.

The Plan constitutes a mere promise by the Company to make payments in the
future. The Company’s obligations under the Plan shall be unfunded and unsecured
promises to pay. The Company shall not be obligated under any circumstance to
fund its financial obligations under the Plan. The Company may, in its
discretion, set aside funds in a trust, in brokerage accounts, or in other
vehicles, subject to the claims of its creditors, in order to assist it in
meeting its obligations under the Plan, if such arrangement will not cause the
Plan to be considered a funded deferred compensation plan under ERISA or the
Code. To the extent that any grantee or other person acquires a right to receive
payments under the Plan, such right shall be no greater than the right, and each
such person shall at all times have the status, of a general unsecured creditor
of the Company.

SECTION 7

Adjustment and Substitution of Units

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of Units set forth in
Section 2 and the number of Units then held by non-employee Directors shall be
adjusted by adding thereto a number of Units equal to the number of shares which
would have been distributable on such Units if such Units were shares
outstanding on the date fixed for determining the stockholders entitled to
receive such stock dividend or distribution.

In the event that the outstanding Common Stock shall be changed in number, class
or character by reason of any split-up, change of par value, stock dividend,
combination or reclassification of shares, merger, consolidation or other
corporate change, or shall be changed in value by reason of any spin-off,
dividend in partial liquidation or other special distribution, the Board shall
make such changes as it may deem equitable in outstanding Units awarded pursuant
to the Plan and the number and character of Units available for future awards.

 

– 6 –



--------------------------------------------------------------------------------

SECTION 8

Effect of the Plan on the

Rights of Company and Stockholders

Nothing in the Plan, in any Units granted under the Plan, or in any Unit
agreement shall confer any right to any person to continue as a Director of the
Company or interfere in any way with the rights of the stockholders of the
Company or the Board of Directors to elect and remove Directors.

SECTION 9

Amendment and Termination

The right to alter and amend the Plan at any time and from time to time and the
right to revoke or terminate the Plan are hereby specifically reserved to the
Board; provided, that no amendment of the Plan shall (a) be made without
stockholder approval if stockholder approval of the amendment is at the time
required for Units under the Plan to qualify for the exemption from
Section 16(b) of the 1934 Act provided by Rule 16b-3 or by the rules of the
NASDAQ National Market System or any stock exchange on which the Common Stock
may then be listed, (b) amend more than once every six months the provisions of
the Plan relating to the selection of the Directors to whom Units are to be
granted, the timing of such grants, the number of Units to be granted (including
the dollar value used to calculate the Units to be granted), the time at which
the Units may be exercised and the term of any Units other than to comport with
changes in the Code or the rules and regulations thereunder or (c) otherwise
amend the Plan in any manner that would cause Units under the Plan not to
qualify for the exemption provided by Rule 16b-3. No alteration, amendment,
revocation or termination of the Plan shall, without the written consent of the
holder of Units theretofore granted under the Plan, adversely affect the rights
of such holder with respect thereto.

Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any Unit agreement, the Board shall have the power to
amend the Plan in any manner deemed necessary or advisable for Units granted
under the Plan to qualify for the exemption provided by Rule 16b-3 (or any
successor rule relating to exemption from Section 16(b) of the 1934 Act), and
any such amendment shall, to the extent deemed necessary or advisable by the
Board, be applicable to any outstanding Units theretofore granted under the Plan
notwithstanding any contrary provisions contained in any Unit agreement. In the
event of any such amendment to the Plan, the

 

– 7 –



--------------------------------------------------------------------------------

holder of any Unit outstanding under the Plan shall, upon request of the Board
and as a condition to the exercisability of such Unit, execute a conforming
amendment in the form prescribed by the Board to the Unit agreement referred to
in Section 5(F) within such reasonable time as the Board shall specify in such
request.

SECTION 10

Governing Law

The Plan shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania.

SECTION 11

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be March 15, 1999. No
Units may be granted under the Plan subsequent to March 14, 2009.

 

– 8 –